Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of the plaintiff for specific performance, with costs. In our' opinion, plaintiff’s Exhibit 1 contains the essential terms of a valid agreement, and is a good and enforcible contract for the sale of the real property described therein. Findings of fact and conclusions of law inconsistent herewith are reversed and appropriate findings and conclusions will be made. Young, Kapper, Hagarty and Tompkins, JJ., concur; Lazansky, P. J., dissents and votes to affirm. Settle order on notice.